DETAILED ACTION
	This is a Non-final Office Action on the merits for application 16/750,620.
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines the second material strip is “closer to a first edge than any other edge,” which renders the claimed invention indefinite since figures 14 and 15 of the present invention depict such first and second material strips extend from one side edge of the shingle to the other and thus would be closer to two edges of the panel rather than a first, bottom edge and one of ordinary skill in the art would not know what exactly is being defined in such a situation. For examining purposes and in light of the 
Claim 18 defines the limitation “its” in multiple instances, which renders the claimed invention indefinite since multiple elements have been defined before use of such pronouns and thus one of ordinary skill in the art would not know exactly what element is being referred back to. For examining purposes and in light of the specification and drawings, “its” is considered to refer to first shingle in all instances. Moreover, claims 19 and 20 are rendered indefinite for their dependencies upon independent claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschenbeck et al. (U.S. Publication 2017/0321423).
Regarding claim 1, Aschenbeck et al. disclose a shingle comprising:
an asphalt coated substrate (shingle #500 of figure 14 comprises of a single layer shingle #10, which comprises of an asphalt covered substrate, see paragraph 117);
a first material strip (a reinforcement material strip is used to form the channel #519, see paragraph 119) applied on a top side of the substrate (see figures 13 and 14);
granules disposed on a top side of the substrate which comprises the first material strip (see paragraph 117, where a layer of granules are provided on a top surface of the substrate);
a second material strip (#570) applied on a bottom side of the substrate (see figures 13 and 14) and closer to a first edge (the lower edge of figure 13) than any other edge (see figure 13 and the 112(b) rejection above); and
an adhesive (#580) applied to an exposed face of the second material strip (see figure 14).
Regarding claim 2, Aschenbeck et al. disclose a third material strip (#590; figure 17) applied on the bottom side of the substrate and closer to a second edge (the right, top edge of figures 13 and 17) than any other edge (see figures 13 and 17 and the 112(b) rejections above), wherein the second edge is opposite and parallel to the first edge (see figure 13).
Regarding claim 3, Aschenbeck et al. disclose the third material strip comprises of a material to which the adhesive does not adhere (see paragraph 139, where strip of material #590 is a release layer to prevent adhesion to the adhesive layer #580).
Regarding claim 4, Aschenbeck et al. disclose the second material strip is located substantially the same distance from the first edge as the third material strip is located from the second edge (see figure 17, where the second #570 and third #590 strips are substantially located the same distance from their respective edges in order to overlap one another when stacked respectively with one another).
Regarding claim 5, Aschenbeck et al. disclose the second material strip is formed from a material selected from the group consisting of: polyester, polypropylene, polyamide, polystyrene, PET, polyacrylonitrile, aramid, and combinations thereof (paragraph 112 discloses the first material is a heat sensitive or thermally activated foamed adhesive material, where such a foamed adhesive material can include a polymer foam that includes polyethylene foams as taught in paragraph 113, thus meeting the material as defined in the group of claim 5).
Regarding claim 18, Aschenbeck et al. disclose a method of stacking shingles comprising:
placing a first shingle (#500; figure 17) in contact with a second shingle (#500a), the first shingle and the second shingle each having an upper face (#501/501a) coated with granules (see paragraph 117), a lower face (#502/502a) having a first material (#590/590a) and a second material (#570/570a), and an adhesive (#580/580a) applied to the second material (see figure 17);
arranging the first and second shingles such that the first shingle and the second shingle are longitudinally aligned and the first shingle substantially covers the second shingle (see figure 17);
orienting the first shingle such that its lower face is in contact with the lower face of the second shingle (see figure 17), and
further orienting the first shingle so that its first material is in contact with the adhesive of the second material of the second shingle (see figure 17).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aschenbeck et al.
Regarding claim 9, Aschenbeck et al. disclose a shingle comprising:
an overlay (paragraph 116 refers to the embodiments of figures 13-18 with respect to the use of two sealant lines of different activation temperatures, where paragraph 116 discloses such embodiments can be used on single or two layered shingles and thus disclose a shingle comprising of an overlay and an underlay as depicted in figure 2) comprising:
an asphalt coated overlay substrate (as taught in figure 2A, the overlay substrate would also comprise of an asphalt coated #23 substrate #22);
a first material strip (a reinforcement material strip is used to form the channel #519, see paragraph 119) applied on a top side of the overlay substrate (see figures 13 and 14, where the first material strip would be similarly positioned upon the overlay substrate to be positioned on the top surface of the shingle thereof);
granules (#25) disposed on the top surface of the overlay substrate (see figure 2A, where such granules would be provided upon the two layer shingle of the embodiment of figure 13 as well); and
an underlay (the underlay layer #31 of figure 2A, where such an underlay would be provided within the two layer shingle of the embodiment of figure 13 as explained above) comprising:
an asphalt coated (#33) underlay substrate (#32);
granules (#35) disposed on a top surface of the underlay substrate (see figure 2A, where such features would be provided within the embodiment of figure 13 when a two layer shingle is used therein);
a second material strip (#570) applied on a bottom side of the underlay substrate (see figures 13 and 14) closer to a first edge (the lower edge of figure 13) than any other edge of the underlay substrate (see figure 13 and the 112(b) rejection above); and
an adhesive (#580) adhered to the second material strip (see figure 14).
As explained above and in paragraphs 89 and 116, Aschenbeck et al. teach that such shingles of the embodiment of figure 13 can be a single or two layer shingle and thus discloses such features as explained above. However, if the Examiner is 
Regarding claim 10, Aschenbeck et al. disclose, or in the alternative render obvious, a third material strip (#590; figure 17) applied on the bottom side of the overlay substrate and closer to a second edge of the overlay substrate (the right, top edge of figures 2A, 13, and 17 which would comprise the second edge of the overlay substrate as explained above, where the third strip #590 would be applied thereto in order to properly stack the shingles with one another as taught in figure 12B) than any other edge of the overlay substrate (see figures 13 and 17 and the 112(b) rejections above), wherein the second edge of the overlay substrate is opposite and parallel to a first edge of the overlay substrate (see figures 2A and 13 and the explanation above). However, if the Examiner is considered to over broadly interpret Aschenbeck et al. as disclosing such features as defined in claim 10, it would have been obvious to have positioned the 
Regarding claims 11 and 12, Aschenbeck et al. disclose, or in the alternative render obvious, the third material strip comprises of a material to which the adhesive does not adhere (see paragraph 139, where strip of material #590 is a release layer to prevent adhesion to the adhesive layer #580).
Regarding claim 13, Aschenbeck et al. disclose, or in the alternative render obvious, the second material strip is located substantially the same distance from the first edge as the third material strip is located from the second edge (see figure 17 and the explanation above, where the second #570 and third #590 strips are substantially located the same distance from their respective edges in order to overlap one another when stacked respectively with one another).
Regarding claim 14, Aschenbeck et al. disclose, or in the alternative render obvious, the second material strip is formed from a material selected from the group consisting of: polyester, polypropylene, polyamide, polystyrene, PET, polyacrylonitrile, aramid, and combinations thereof (paragraph 112 discloses the first material is a heat sensitive or thermally activated foamed adhesive material, where such a foamed adhesive material can include a polymer foam that includes polyethylene foams as taught in paragraph 113, thus meeting the material as defined in the group of claim 14).
Regarding claim 16, Aschenbeck et al. disclose, or in the alternative render obvious, the second material strip is located such that when the shingle is installed on a roof and partially covering a previously installed shingle, the second material strip 
Regarding claim 17, Aschenbeck et al. disclose, or in the alternative render obvious, the second material strip is formed from a material with a thickness that causes the adhesive to make contact with the first material strip (see figures 15 and 15A, where the second strip #570 comprises of a height to allow for nesting of the adhesive in the first strip channel #619 of an adjacent shingle).
Regarding claim 19, Aschenbeck et al. disclose arranging a third and fourth shingle in the manner of the first and second shingle, and placing the upper face of either the third or fourth shingle in contact with and longitudinally aligned with the upper face of either the first or second shingle (As similarly done in figure 11B, four shingle would be stacked with one another such that two sets of panels each face lower surfaces of one another while one shingle of each set would have an upper surface face the upper surface of a shingle of the other set. However, if the Examiner is considered to over broadly interpret the embodiment of figure 17 as meeting such a method step, it would have been obvious to have followed the method step of figure 11B within figure 17 so as to stack at least four shingles as depicted and defined in order to prevent pre-adhesion of such adhesive to unwanted surfaces and to better stack the shingles for transportation.).
Regarding claim 20, Aschenbeck et al. disclose, or in the alternative render obvious, the second material strip is formed from a material selected from the group consisting of: polyester, polypropylene, polyamide, polystyrene, PET, polyacrylonitrile, 

Claims 6-8 and 15 are rejected as being anticipated under 35 U.S.C. 102(a)(1) over Aschenbeck et al. or in the alternative under 35 U.S.C. 103 as being unpatentable over Aschenbeck et al. in view of Belt et al. (U.S. Publication 2007/0042158).
Regarding claims 6 and 15, Aschenbeck et al. disclose the first material strip is located at a point mid-way between the first edge and the second edge (as depicted in figure 13, the first material strip #519 is positioned between the headlap #515 and tap #517 portions of the shingle, where “mid-way” is understood to broadly define the middle of a distance and not require an exact central position and where such a strip of Aschenbeck et al. is considered to be in the middle between the first and second edges of the shingle). However, if the Examiner is considered to over broadly interpret the term “mid-way” and for compact prosecution purposes, it is highly well known in the art, as evidenced by Belt et al., that the reinforcement material positioned between the headlap and tab portions of a shingle can be at any desired location between such portions based on the reinforcement strength needed and the amount of shingle wanted to be exposed when installed. See paragraph 33. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the first material strip to be positioned exactly central between the first and second 
Regarding claim 7, Aschenbeck et al. discloses, or in the alternative in view of Belt et al. renders obvious, the second material strip is positioned such that when the shingle is installed on a roof to partially cover a previously installed shingle, the second material strip is operable to substantially overlap a first material strip of the previously installed shingle (see figure 15A of Aschenbeck et al.).
Regarding claim 8, Aschenbeck et al. discloses, or in the alternative in view of Belt et al. renders obvious, the second material strip has a thickness operable to cause the adhesive to contact the first material strip (see figures 15 and 15A of Aschenbeck et al., where the second strip #570 comprises of a height to allow for nesting of the adhesive in the first strip channel #619 of an adjacent shingle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635